Title: From James Madison to George W. Erving, 16 June 1803 (Abstract)
From: Madison, James
To: Erving, George W.


16 June 1803, Department of State. “You will receive herewith a certified copy of a deposition of Alexander Wiley concerning his son, William Wiley, which you will please to make use of to procure the discharge of the latter, who is stated in the deposition to have been impressed into the British service some time ago, and to have been lately detained in the Leopard, ship of war, supposed to be on the English station.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p. Enclosure not found.


